internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-114372-98 date date legend company year date date state trust trust trust shareholders plr-114372-98 plr-114372-98 plr-114372-98 dear this responds to a letter dated date and subsequent correspondence written on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated in year and elected on date to be an s_corporation as defined by sec_1361 on date trust trust and trust the trusts were formed the agreement for each trust referred to collectively as the trust agreements created separate shares within the meaning of sec_663 for the respective beneficiaries separate_share_trusts each separate share trust was funded with shares of company’s stock each separate share trust was intended to satisfy the requirements of a qualified_subchapter_s_trust qsst as described in sec_1361 to accomplish this the trust agreements each contained terms in apparent satisfaction of the requirements of sec_1362 plr-114372-98 through iv the beneficiary of each separate share trust also filed the election required by sec_1361 effective for date however another provision of each trust agreement allowed for the possibility of the distribution of both trust income and corpus to beneficiaries other than the current income_beneficiary of each separate share trust this possibility prevented the separate_share_trusts from satisfying the requirements of sec_1361 and ii nonetheless each separate share trust has been administered at all times in a manner consistent with the requirements of a qsst under sec_1361 each separate share trust has had only one current income_beneficiary furthermore counsel for the company has prepared and the interested parties have consented to file petitions seeking reformation of the trust agreements with the appropriate state court as reformed the trust agreements will not permit the respective trustees to make distributions of income or principal to any person other than the current income_beneficiary of each separate share trust consistent with the requirements of sec_1361 and ii additionally while all income has been distributed currently to the appropriate beneficiaries the trust agreements as reformed will explicitly require the current_distribution of all income company did not know that the transfers to the trusts terminated its s_corporation status and the termination was not motivated by tax_avoidance or retroactive tax planning the shareholders of company during the termination period and company agree to make any adjustments required by the secretary consistent with the treatment of company as an s_corporation law and analysis sec_1361 provides that the term s_corporation means for any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year as of date sec_1361 defined the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1361 a qsst defined in sec_1361 may be treated as an eligible shareholder described in sec_1361 sec_1361 provides that the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to the beneficiary iii the income_interest of the current income_beneficiary in the trust plr-114372-98 shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to the beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states in this case the conflicting provisions of the trusts allowed for the remote possibility of income and corpus distribution to a beneficiary other than the current income_beneficiary thus the trust agreements did not satisfy the requirements of sec_1361 see revrul_93_31 1993_1_cb_186 and revrul_89_45 1989_1_cb_267 under sec_663 and sec_1_663_c_-1 of the income_tax regulations if a single trust has more than one beneficiary and if different beneficiaries have substantially separate and independent shares their shares are treated as separate trusts for certain purposes sec_1_663_c_-3 provides that the applicability of the separate_share_rule provided by sec_663 will generally depend upon whether distributions of the trust are to be made in substantially the same manner as if separate shares had been created under sec_1361 a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and d sec_1362 provides that an election under sec_1362 terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation the trusts were not trusts described in sec_1361 when company’s stock was transferred to the trusts on date therefore company’s status as an s_corporation terminated on date sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion after applying the relevant law to the facts submitted and the representations made we rule that the termination of company's subchapter_s_corporation election as plr-114372-98 described above was an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 company will be treated as continuing to be an s_corporation from date and thereafter assuming company's s_corporation_election was valid and was not otherwise terminated under sec_1362 this ruling is contingent upon the successful reformation of the trust agreements in accordance with the representations made we further rule that in any year in which the beneficiary of a separate share trust as reformed elects to have the trustee retain all or any portion of the income within the meaning of sec_643 of such separate share trust the election by the beneficiary will not change the status of the separate share trust as a qsst except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on whether company otherwise qualifies as an s_corporation or the election to treat company as an s_corporation was effective plr-114372-98 this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
